Exhibit 10.1

Ixia

2016 Senior Officer Bonus Plan

(As adopted by the Compensation Committee of the Board of Directors of Ixia on
March 21, 2016)

 

I. Background and Purpose.

This 2016 Senior Officer Bonus Plan (this “Plan”) is effective as of March 21,
2016 (the “Effective Date”) and sets forth the terms under which certain senior
officers of Ixia and/or its subsidiaries (each, an “Eligible Officer,” as
further defined below) may earn and receive an annual cash incentive award (an
“Annual Bonus”) based upon Ixia’s 2016 financial performance. Ixia and its
subsidiaries are individually and collectively referred to herein as the
“Company.”

Ixia believes that a portion of each Eligible Officer’s annual compensation
should be “at risk” and directly linked to the Company’s consolidated financial
performance. This Plan is designed to motivate Eligible Officers to achieve
certain financial results for Ixia and to reward Eligible Officers for the
achievement of those results. Ixia believes that the achievement of those
results is important for Ixia’s success.

The Compensation Committee of Ixia’s Board of Directors (the “Committee”) will
administer and have final authority on all matters relating to this Plan. The
Committee may interpret and construe this Plan, decide any and all matters
arising under or in connection with this Plan, and correct any defect, supply
any omission, or reconcile any inconsistency in this Plan. All Annual Bonus
payouts under this Plan are subject to the prior approval of the Committee as
provided herein. All decisions by the Committee regarding this Plan will be made
in the Committee’s sole discretion and will be final and binding on all persons
having or claiming any interest in this Plan.

 

II. Eligible Officers.

The Committee may, from time to time, designate one or more senior officers of
the Company as Eligible Officers. As of the Effective Date, the individuals
identified in Exhibit A attached hereto, in their capacities with Ixia set forth
opposite their names in such exhibit, have been designated by the Committee as
Eligible Officers and are eligible to participate in this Plan.

An Eligible Officer whose title and/or responsibilities with the Company change
after the Effective Date but who remains an officer of the Company will remain
an Eligible Officer and will be entitled to continue to participate in this Plan
on the same terms and conditions that applied immediately prior to such change,
unless such Eligible Officer’s participation in this Plan is modified by the
Committee pursuant to a duly adopted Committee resolution.

In order to earn and be eligible to receive an Annual Bonus under this Plan, an
Eligible Officer must be employed by the Company as an Eligible Officer on the
date on which such Annual Bonus is paid, unless such requirement has been, or
is, waived by the Committee pursuant to a duly adopted Committee resolution.

 

III. Bonus Pool.

As soon as is reasonably practicable following the end of Ixia’s 2016 fiscal
year, the Committee will determine, in accordance with the terms of this Plan,
and approve the funding (if any) for a single cash bonus pool (the “Bonus Pool”)
for both (i) Eligible Officers and (ii) certain other employees of the Company
who are not subject to this Plan (the “Other Employees”). The Bonus Pool will be
used to pay Annual Bonuses to Eligible Officers and cash bonuses to the



--------------------------------------------------------------------------------

Other Employees (“Employee Bonuses”) under the terms of an employee bonus plan
(the “Employee Bonus Plan”) that is intended to encourage and reward those Other
Employees’ efforts on behalf of the Company in 2016. The Bonus Pool will also be
used to discharge the Company’s liability for any taxes (e.g., FICA, FUTA, and
similar taxes) due and payable by the Company with respect to any Annual Bonuses
and Employee Bonuses that are paid by the Company. The method for calculating
the Bonus Pool funding is set forth below.

Definitions

As used herein, the following terms shall have the meanings set forth below:

“Adjusted Income” means Ixia’s operating income from continuing operations
calculated on a consolidated basis for the fiscal year ending December 31, 2016,
except that such operating income shall be adjusted to (i) add back all amounts
that have been or will be paid out from the Bonus Pool, (ii) exclude any equity
incentive compensation expenses, restructuring charges, impairment charges,
acquisition-related amortization and other M&A-related charges, costs and
expenses incurred in connection with or related to litigation or investigations
arising outside the Company’s ordinary course of business, costs and expenses
that are unusual in nature or infrequent in occurrence, and similar charges or
income, and (iii) exclude the effect of any acquisition(s) by the Company during
2016 of any other company or business (e.g., through a merger or acquisition of
stock or assets) (any such acquisition is referred to herein as an
“Acquisition”).

“Adjusted Margin” means the ratio (expressed as a percentage) of Adjusted Income
to Revenue.

“Revenue” means the Company’s consolidated revenues for the fiscal year ending
December 31, 2016, excluding any revenues directly resulting from any
Acquisition.

“Target Margin” means the percentage established supplementally by the Committee
on the date of adoption of this Plan as the “Target Margin” for purposes of this
Plan.

“Threshold Margin” means the percentage established supplementally by the
Committee on the date of adoption of this Plan as the “Threshold Margin” for
purposes of this Plan.

Bonus Pool Funding Calculations

The amount of any Bonus Pool funding will be calculated as follows:

 

Step 1:    Determine if Adjusted Margin exceeds Threshold Margin. If Adjusted
Margin does not exceed Threshold Margin, then the Bonus Pool will not be funded
and no Annual Bonuses will be paid under this Plan. If Adjusted Margin does not
exceed Threshold Margin, do not proceed to Step 2 of this process. Step 2:   
Subtract Threshold Margin from Adjusted Margin. The remainder from this
calculation is referred to as “Above-Threshold Margin.” Step 3:    Multiply
Above-Threshold Margin and Revenue. The resulting product from this calculation
is referred to as “Above-Threshold Income.”

 

2



--------------------------------------------------------------------------------

Step 4:    If Adjusted Margin exceeds Target Margin, then subtract Target Margin
from Adjusted Margin. The remainder from this calculation is referred to as
“Above-Target Margin.” Step 5:    Multiply any Above-Target Margin and Revenue.
The resulting product from this calculation is referred to as “Above-Target
Income.” Step 6:    Add together (i) the portion of the Above-Threshold Income
that is equal to or less than $15,700,000 and (ii) any portion of any
Above-Target Income that is greater than $15,700,000. This sum is referred to as
“2016 Bonus Income.” Step 7:    Add together (i) 100% of any amount that is part
of the first $16,000,000 of 2016 Bonus Income, (ii) 90% of any amount that is
part of the next $5,000,000 of 2016 Bonus Income, and (iii) 25% of any amount
that is part of any 2016 Bonus Income in excess of $21,000,000. This sum will
constitute the total amount of any funding for the Bonus Pool. No amounts other
than this sum will be contributed to the Bonus Pool.

 

IV. Annual Bonuses.

If the Compensation Committee determines that the Bonus Pool is funded, then at
the time of or promptly following the Committee’s determination and approval of
the amount of the Bonus Pool, the Committee will determine in accordance with
this section and then approve the amounts of the Annual Bonuses payable to the
Eligible Officers who, as of the date of such determination (the “Determination
Date”), are eligible to receive Annual Bonuses hereunder.

Definitions

As used herein, the following terms shall have the meanings set forth below:

“Annual Bonus Opportunity” means, for each Eligible Officer, the product of that
individual’s Bonus Percentage and his or her Base Salary.

“Base Salary” means the total amount of base salary actually earned by an
Eligible Officer for work performed for the Company as an officer or employee of
the Company during Ixia’s 2016 fiscal year. For the avoidance of doubt, Base
Salary does not include, among other things, reimbursement for moving expenses,
relocation benefits, bonuses for any fiscal year, stock option or other equity
incentive compensation, benefits received from participation in an employee
stock purchase plan, discretionary bonuses, disability benefits, sign-on
bonuses, 401(k) Plan matching contributions, vacation/PTO cash outs, on call
pay, or similar payments.

“Bonus Percentage” refers to a fixed percentage of an Eligible Officer’s Base
Salary. The Bonus Percentage for each Eligible Officer as of the Effective Date
is set forth in Exhibit A attached hereto. The Committee shall establish the
Bonus Percentage for any individuals designated as Eligible Officers by the
Committee following the adoption of this Plan.

“Available Bonus Pool Funds” means the total amount contributed to the Bonus
Pool pursuant to the foregoing section of this Plan, less (i) the total amount
of all Employee Bonuses previously paid to, or that will be paid to, Other
Employees under the terms of the Employee Bonus Plan, (ii) the total amount of
the Company’s liability for any taxes

 

3



--------------------------------------------------------------------------------

(e.g., FICA, FUTA, and similar taxes) that have been paid or will become due and
payable by the Company with respect to any Employee Bonuses or Annual Bonuses,
and (iii) any additional amount that the Committee chooses, in its sole
discretion, to deduct. However, in no event shall the Available Bonus Pool Funds
be less than $0. The portion of any Bonus Pool allocated to the Employee Bonus
Plan will generally be proportionate to the sum of the target bonuses for all
individuals participating in the Employee Plan as compared to the sum of the
target bonuses for all individuals participating in the Employee Plan and all
individuals participating in this Plan.

Annual Bonus Calculations

The Committee will use the following mathematical formula to calculate each
Eligible Officer’s Annual Bonus hereunder:

(A / B) x C

For purposes of the foregoing formula:

 

A =    such Eligible Officer’s Annual Bonus Opportunity; B =    the sum of all
of the Annual Bonus Opportunities for all Eligible Officers who, as of the
Determination Date, are eligible to receive Annual Bonuses hereunder; and C =   
the Available Bonus Pool Funds.

However, in no event may an Eligible Officer’s Annual Bonus exceed 200% of that
Eligible Officer’s Annual Bonus Opportunity. In the event that an Eligible
Officer’s Annual Bonus would exceed 200% of that Eligible Officer’s Annual Bonus
Opportunity, then the Committee shall reduce that Eligible Officer’s Annual
Bonus to an amount that is equal to 200% of that Eligible Officer’s Annual Bonus
Opportunity.

 

V. Payment Timing.

Each Annual Bonus that becomes payable to an Eligible Officer hereunder will be
paid in one lump sum (subject to applicable withholding taxes and other
deductions) promptly following the Determination Date and in any event on or
prior to March 15, 2017.

 

VI. Clawback.

In the event that any of the Company’s consolidated financial statements for
2016 are restated, or the Company announces that any such statements will be
restated, in either case to reflect a less favorable financial condition or less
favorable results of operations than previously determined and/or reported, then
the Committee has the absolute right in its sole discretion to not pay, to
reduce, to delay the payment of, or to recover all or a portion of any Annual
Bonus awarded to any Eligible Officer pursuant to the terms of this Plan.
However, subject to the following paragraph, any such recovery must occur prior
to the third anniversary of the date on which such Annual Bonus was paid.

Any amounts paid under this Plan will also be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which its securities are listed or as is otherwise required by
applicable law.

 

4



--------------------------------------------------------------------------------

Exhibit A

Eligible Officers

 

Name

  

Capacity

   Bonus Percentage

Bethany Mayer

   President and Chief Executive Officer    100%

Errol Ginsberg

   Chief Innovation Officer    75%

Matthew S. Alexander

   Senior Vice President, General Counsel, and Corporate Secretary    60%

Walker Colston

   Senior Vice President, Support    60%

Dennis Cox

   Chief Product Officer    70%

Marie Hattar

   Chief Marketing Officer    60%

Hans-Peter Klaey

   Senior Vice President, Global Sales    100%

Brent Novak

   Chief Financial Officer    70%

Alexander J. Pepe

   Chief Operating Officer    70%

Christopher L. Williams

   Senior Vice President, Human Resources    60%